                         IN THE UNITED STATES DISTRICT COURT FOR
                   THE EASTERN DISTRICT OF TENNESSEE AT CHATTANOOGA

 KATRINA POE,                                          )
                                                       )
      Plaintiff,                                       )
                                                       )
 v.                                                    ) No.
                                                       )
 NEW BERN TRANSPORT                                    )
 CORPORATION,                                          )
                                                       )
      Defendant.                                       )

                                             COMPLAINT

          Plaintiff, for this cause of action against Defendant, states to the Court:

          1.       Plaintiff Katrina Poe is a citizen and resident of Marion County, Tennessee.

          2.       Defendant New Bern Transport Corporation (“New Bern”) is a corporation with its

principal place of business in Westchester County, New York.

          3.        The injury in this lawsuit occurred in Marion County, Tennessee on August 3,

2020.

          4.       Jurisdiction is proper in this Court under 28 U.S.C. § 1332(a)(1) because the parties

are citizens of different states and the amount in controversy exceeds the sum of $75,000, exclusive

of interest and costs.

          5.       Venue is proper in this Court under 28 U.S.C. § 1392(b)(2) because all or a

substantial part of the events and omissions giving rise to this claim occurred in this judicial

district.

          6.       New Bern Transport is an interstate carrier of consumer products.

          7.       New Bern Transport delivers PepsiCo products to retailers.




Case 1:21-cv-00165-TRM-CHS Document 1 Filed 07/20/21 Page 1 of 4 PageID #: 1
       8.      On August 3, 2020, Jesse Hoffmeyer was delivering PepsiCo products to a Dollar

General store in Jasper, Tennessee.

       9.      Mr. Hoffmeyer was an employee and/or agent of New Bern Transport at the time.

       10.     Mr. Hoffmeyer’s work in the Dollar General store was in the course and scope of

his agency with New Bern Transport.

       11.     Inside the store, Mr. Hoffmeyer placed an object on the floor.

       12.     Mr. Hoffmeyer placed the object behind a customer.

       13.     The customer, Plaintiff Katrina Poe, was facing away from Mr. Hoffmeyer and

unaware that he placed the object on the floor behind her.

       14.     When Ms. Poe moved, the object caused her to trip and fall over.

       15.     Because of the fall, Ms. Poe suffered a knee injury serious enough to require

surgery.

       16.     Mr. Hoffmeyer placed the object on the floor where it was so near to a store

customer that it would foreseeably cause the customer to fall and sustain injury.

       17.     Mr. Hoffmeyer placed the object where it was not within the line-of-sight of a store

customer and did not warn the store customer that he placed it there.

       18.     Mr. Hoffmeyer placed the object in a location and manner reasonably foreseeable

to cause injury to Plaintiff Ms. Poe.

       19.     Mr. Hoffmeyer’s actions were negligent.

       20.     Mr. Hoffmeyer is at fault for causing Ms. Poe’s fall and resulting injuries.

       21.     Defendant New Bern Transport is vicariously liable for any negligent acts and/or

omissions of Mr. Hoffmeyer.

       22.     Plaintiff Katrina Poe suffered injuries as a direct and proximate result of the event.



                                                 2
Case 1:21-cv-00165-TRM-CHS Document 1 Filed 07/20/21 Page 2 of 4 PageID #: 2
        23.      Plaintiff Katrina Poe has incurred and will continue to incur medical bills and other

expenses as a direct and proximate result of the collision.

        24.      Plaintiff Katrina Poe has endured and will continue to endure pain and suffering as

a direct and proximate result of the collision.

        25.      Plaintiff Katrina Poe has endured and will continue to endure lost enjoyment of life

as a direct and proximate result of the collision.

        26.      Plaintiff Katrina Poe has lost and will continue to lose wages as a direct and

proximate result of the collision.

        27.      Plaintiff Katrina Poe has lost earning capacity as a direct and proximate result of

the collision.

        28.      Plaintiff Katrina Poe is permanently scarred and disfigured as a direct and

proximate result of the collision.

        29.      Plaintiff Katrina Poe is permanently impaired as a direct and proximate result of

the collision.

        30.      Plaintiff Katrina Poe seeks to recover for all of her damages allowed under

Tennessee law.

        WHEREFORE, Plaintiff Katrina Poe prays for the following relief:

        1.       A judgment for compensatory damages against Defendant in an amount to be

        determined by the trier of fact, but in excess of $75,000, exclusive of interest and costs;

        2.       An award of all discretionary costs and court costs; and

        3.       Such other and further relief as shall be deemed reasonable and necessary.




                                                     3
Case 1:21-cv-00165-TRM-CHS Document 1 Filed 07/20/21 Page 3 of 4 PageID #: 3
                                         Respectfully submitted,



                                         /s/ Brandon E. Bass
                                         Brandon E. Bass, BPR# 22014
                                         LAW OFFICES OF JOHN DAY, P.C.
                                         5141 Virginia Way, Suite 270
                                         Brentwood, TN 37027
                                         Telephone: 615.742.4880
                                         Facsimile:     615.742.4881
                                         Attorney For Plaintiff




                                     4
Case 1:21-cv-00165-TRM-CHS Document 1 Filed 07/20/21 Page 4 of 4 PageID #: 4
